DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/068,174.  Claims 1-19 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities:  line 3, “an operation” should be changed to - -the operation- - for claim consistency (see Claim 1, lines 24-26).  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  line 3, “an operation” should be changed to - -the operation- - for claim consistency (see Claim 1, lines 24-26).  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  line 2, “an operation” should be changed to - -the operation- - for claim consistency (see Claim 11, lines 29-31).  Appropriate correction is required.

17 is objected to because of the following informalities:  line 3, “an operation” should be changed to - -the operation- - for claim consistency (see Claim 11, lines 29-31).  Appropriate correction is required.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a continuously variable transmission (CVT) acceleration control method including determining, by the controller, whether a current vehicle driving state satisfies a predetermined starting control condition; monitoring, by the controller, a current driving pulley rotation speed change, upon concluding that the current vehicle driving state satisfies the predetermined starting control condition; determining, by the controller, whether the current vehicle driving state satisfies a predetermined trigger condition; setting, by the controller, a target driving pulley rotation speed change upon concluding that the current vehicle driving state satisfies the predetermined trigger condition; and controlling, by the controller, the operation of the CVT operation portion so that the current driving pulley rotation speed change converges to the target driving pulley rotation speed change, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious a vehicle wherein the controller includes: a processor; and a non-transitory storage medium containing program instructions, wherein the processor is configured of, by executing the program instructions: determining whether a current vehicle driving state satisfies a predetermined starting control condition; monitoring a current driving pulley rotation speed change, upon concluding that the current vehicle driving state satisfies the predetermined starting control condition; determining whether the current vehicle driving state satisfies a predetermined trigger condition; setting a target driving pulley rotation speed change upon concluding 
KISHI (US 10,641,384), being the closest prior art, discloses a CVT control system and method that sets different driving pulley rotation speeds based on a vehicle driving state being either a “NORMAL TRAVEL” state or a “SPORTS TRAVEL” state (see Figs. 7 and 8).  However, the reference fails to disclose the above mentioned limitations that deal with, upon concluding that the current vehicle driving state satisfies a predetermined starting control condition, monitoring a current driving pulley rotation speed change; upon concluding that the current vehicle driving state satisfies a predetermined trigger condition, setting a target driving pulley rotation speed change; and controlling the operation of the CVT so that the current driving pulley rotation speed change converges to the target driving pulley rotation speed change. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KISHI (US 10,641,384) discloses a CVT control method (see ABSTRACT).
WANG (US 2015/0345630 A1) discloses a CVT control system (see ABSTRACT).
LABBE (US 2004/0185974 A1) discloses a CVT driven pulley system (see ABSTRACT).
HAYAKAWA et al. (US 4,547,178) discloses a transmission control system (see ABSTRACT).

Objection to claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655